Title: To Thomas Jefferson from Navy Department, 13 December 1804
From: Navy Department
To: Jefferson, Thomas


                  
                     
                        13 Dec. 1804
                     
                  
                  Annual expence of keeping a gun boat in a state of readiness to receive her crew.
                  
                     
                        1
                        lieutenant commanding
                        892
                     
                     
                        1
                        gunner
                        386
                     
                     
                        1
                        midshipman
                        301
                     
                     
                        2
                        able seamen
                        288
                     
                     
                        
                        provisions
                        160
                     
                     
                        
                        Contingencies
                        
                           120
                        
                     
                     
                        
                        
                        
                           $2147
                        
                     
                  
               